DETAILED ACTION
This action is responsive to the following communication: the RCE filed on 05/24/2022.  This action is made non-final.
Claims 1, 4-6, 8, 11-13, 15 are pending in the case.  Claims 1, 8 and 15 are independent claims.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/24/2022 has been entered.
 
Allowable Subject Matter
Claims 1, 4-6, 8, 11-13, 15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Independent claims 1, 8 and 15 when considered as a whole, are allowable over the prior art of record.  Specifically, prior art of record Hinckley et al. (US 2011/0209097 A1) discloses a method, a display apparatus for employing bezel gestures.  Bezel gesture module are representative of functionality that recognizes  bezel gestures, and causes operations to be performed that correspond to the gestures. The gestures may be recognized by bezel gesture module in a variety of different ways. For example, bezel gesture module can be configured to recognize a touch input, such as a finger of a user's hand, that initiates a gesture on or adjacent bezel 103 and proceeds onto display device. Any suitable technology can be utilized to sense an input on or adjacent bezel. For example, in at least some embodiments, the digitizer or sensing elements associated with display device can extend underneath bezel. In this instance, technologies such as capacitive field technologies, as well as others, can be utilized to sense the user's input on or adjacent to the bezel.
Roberts-Hoffman et al. (US 2017/0285843 A1) discloses a method and a display apparatus for displaying a plurality of menu with highlight and based on the user swipe gesture, highlights are moved in the direction of the swipe gesture.  In some implementations, a particular swipe pattern detected at the swiping interface 111-116 may be associated with a particular command, or shortcut, causing the computing device to execute an action associated with that particular swipe pattern such as, for example, launch a particular application, navigate to a particular screen, or other such action for which a preset command or shortcut may enhance user convenience and productivity. In some implementations, the detected swipe input at the swiping interface 111-116 may be specific to the application currently being executed and/or current interaction of the user with the computing device, and thus not associated with a previously set command or password or code, such as, for example, adjustments in volume and/or brightness, navigation through tabs, sorting of lists and/or menu items and the like. 

However, Hinckley et al. and Roberts-Hoffman et al. fail to clearly teach or fairly suggest the combination of following limitations: 

detect the user touch input including a swipe action moving from a first portion among the plurality of portions, 
identify whether the swipe action moves to a second portion or a third portion among the plurality of portions, wherein the second portion and the third portion are on either side of the first portion, 
identify the position of the user by the sensor, 
based on identifying that the swipe action moves to the second portion and the user is in a first position in front of the display apparatus, perform a first operation, 
based on identifying that the swipe action moves to the third portion and the user is in the first position, perform a second operation, and 
based on identifying that the swipe action moves to the third portion and the user is in a second position in back of the display apparatus, perform the first operation.

The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims; thus are also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYETLIEN T TRAN whose telephone number is (571)270-1033.  The examiner can normally be reached on M-F: 8:00 AM - 8:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TUYETLIEN T TRAN/Primary Examiner, Art Unit 2179